DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 objected to because of the following informalities: the limitation of “a D10% diameter of void diameter distribution of the voids in the anode is 0.1 µm or mode…” should read as “a D10% diameter of void diameter distribution of the voids in the anode is 0.1 µm or more…”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities: “Gd-doped cerin” should read as “Gd-doped ceria”. Appropriate correction is required. 
Claim 7 objected to because of the following informalities: the limitation “impregnating an anode catalyst” should read as “impregnating the anode catalyst” for proper antecedent basis. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Misono et al. (JP 2007-103077 (see attached Machine Translation)).
Considering Claim 1, Misono discloses a fuel cell (solid oxide fuel cell [0001]) comprising:
a porous anode (porous fuel electrode [0013]); and 
an electrolyte layer that is provided on the anode (solid electrolyte sheet supported by fuel electrode [0021, 0042]) and includes solid oxide having oxygen ion conductivity (ceria-based solid electrolyte [0021], electrolyte material conducts oxygen ions [0020, 0016]), 
wherein the anode has a structure in which an anode catalyst is provided in a void (non-precious metal fuel electrode material (catalyst) is provided in pores that serve as electrode reaction interface [0007, 0009, 0017]), 
wherein, in a cross section of the anode and the electrolyte layer in a stacking direction thereof, an average void diameter of voids in the anode is 0.1 µm or more and 2 µm or less (pores are set in whole electrode volume [0015], average pore diameter is 0.15 µm < mean pore diameter < 0.35 µm [0028] such as 0.29 µm [0044]), 
wherein, in the cross section, a D10% diameter of void diameter distribution of the voids in the anode is 0.1 µm or more and 2 µm or less (pores are set in whole electrode volume [0015], D10 diameter > 0.1 µm [0014] such as 0.15 µm [0044]). 

	Considering Claim 3, Misono discloses that the whole electrode volume has pores set in the range of 30 to 45% to balance diffusion resistance of the gas and the resistance of charge transfer [0015], so picking within this range of 40 to 45% porosity to achieve these results would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 4, Misono discloses that the anode catalyst includes Ni (nickel [0023]) and Gd-doped ceria (Gd-doped ceria [0023]). 
	Considering Claim 5, Misono discloses that the void in the anode was formed by scandia-yttria-stabilized zirconium (known to form pores using scandia-stabilized zirconia [0004]). 
	Considering Claim 6, Misono discloses that the thickness of the anode is 5 µm or more and 50 µm or less (fuel electrode supported with 20 µm sheet [0042]). 
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Misono et al. (JP 2007-103077 (see attached Machine Translation)) and further in view of Homel et al. (PGPub 2010/0086824).
Considering Claim 2, Misono discloses that the whole electrode volume has pores set [0015]. However, Misono is silent to the porosity of the anode-electrolyte interface. 
Homel discloses a solid oxide fuel cell [Abstract]. An electrode has sufficient open porosity in the range of 10-90% to allow for gas transport between the inner electrode chamber and the interface between the inner electrode and the electrolyte surface [claim 8, 0088], such as in an anode [0016]. Because the range of 10-90% is taught for sufficient open porosity in gas transport, selecting within this range and applying a range of 50 to 85% open porosity to the anode of Misono for the purpose of gas transport to the anode-electrolyte interface would have been obvious to a person of ordinary skill in the art. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Misono et al. (JP 2007-103077 (see attached Machine Translation)) and further in view of Sabolsky et al. (PGPub 2016/0172683).
Considering Claim 7, Misono discloses a manufacturing method of a fuel cell (method of making solid oxide fuel cell [0001]) comprising:
preparing a structure in which an electrolyte layer having oxygen ion conductivity (ceria-based solid electrolyte sheet prepared [0021, 0042], electrolyte material conducts oxygen ions [0020, 0016]) is provided on a porous anode (solid electrolyte sheet supported by fuel electrode [0021, 0042], porous fuel electrode [0013]), 
wherein the anode has a structure in which an anode catalyst is provided in a void (non-precious metal fuel electrode material (catalyst) is provided in pores that serve as electrode reaction interface [0007, 0009, 0017]), 
wherein, in a cross section of the anode and the electrolyte layer in a stacking direction thereof, an average void diameter of voids in the anode is 0.1 µm or more and 2 µm or less (pores are set in whole electrode volume [0015], average pore diameter is 0.15 µm < mean pore diameter < 0.35 µm [0028] such as 0.29 µm [0044]), 
wherein, in the cross section, a D10% diameter of void diameter distribution of the voids in the anode is 0.1 µm or more and 2 µm or less (pores are set in whole electrode volume [0015], D10 diameter > 0.1 µm [0014] such as 0.15 µm [0044]). 
Misono discloses that pores are set in whole electrode volume [0015], and that the D90 diameter is less than 1 µm [0014]. As the range of less than 1 µm sufficiently supplies gas to the reaction interface and realizes high performance of a solid oxide fuel cell [0014], a D90 diameter of exactly 1 µm is expected to have similar characteristics, so choosing a D90 diameter of exactly 1 µm would have been obvious to a person of ordinary skill in the art.
Misono discloses that non-precious metal fuel electrode material (catalyst) is provided in pores that serve as electrode reaction interface [0007, 0009, 0017]. However, Misono is silent to impregnating the anode catalyst into the anode. 

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the manufacturing method of Misono with the catalyst impregnation method of Sabolsky in order to lower the processing time and labor needed to incorporate the catalyst into the anode [0044, 0043] and permit precise control of the nano-catalyst concentration level throughout the microstructure to a predictable level [0045]. 

Conclusion
	Another prior art reference pertinent to the claimed invention but not relied upon includes US PGPub 2013/0337360. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725